Citation Nr: 0637588	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Steven S. Zega, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November and June 2003 by 
the Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is a combat veteran and his records indicate 
treatment for residuals of mine fragments.  

2.  The veteran's back disability has been medically 
attributed to service.  

3.  The veteran does not have a chronic left hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for service connection for a left hip 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back disability 
The veteran seeks service connection for a back disability 
that he contends resulted from an in-service injury after a 
land mine explosion.  The veteran alleges that he has had 
continuous back pain since the land mine explosion.  Service 
connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran has been diagnosed with degenerative joint 
disease of the lumbar spine, degenerative disc disease of the 
lumbar spine, developmental scoliosis, and bone metabolic 
changes.  See e.g., July 2001 x-ray report, January 2002 VA 
treatment record, June 2002 VA examination record.  

The veteran's DD-214 indicates that he served in combat, and 
a February 1945 service medical record reports treatment for 
the veteran, who was "wounded in action by mine fragments."  
Although the service medical records report no treatment for, 
or complaint of, back problems, VA regulations provide that, 
where the evidence shows that the veteran engaged in combat 
with the enemy, VA will accept satisfactory lay or other 
evidence of service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  In this case, 
based on the evidence of combat exposure and the record of 
injury from a mine explosion, the presumption of an in-
service incurrence is warranted.  Consequently, the remaining 
issue is whether the veteran's current back disability is 
related to service.  

A February 2006 VA examination record reports the examiner's 
findings that the veteran has severe spondylosis of the spine 
with degenerative disc disease, which, in his opinion, is 
"at least as likely as not, probably 50 percent or better, 
that the veteran's back disorder is the result of the injury 
in service."  Although the record contains a countervailing 
opinion from a June 2002 VA examiner, the evidence is in 
equipoise as to whether the veteran's back disorder is due to 
service.  In such cases, the benefit of doubt goes to the 
veteran; consequently, service connection for a back 
disability is granted.  

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision above grants service connection 
for a back disability.  As such, there is no further need to 
discuss compliance with the duties to notify and assist.

Left hip disability 
In December 2005, the VA sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the notice post-dated the 
initial adjudication, the claim was subsequently re-
adjudicated without taint from the prior decisions, prejudice 
has not been alleged, and no prejudice is apparent from the 
record.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing a 
personal hearing, providing a VA examination, and fulfilling 
all Board remand requests.  Consequently, the duty to assist 
and notify has been satisfied.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A February 2006 VA examination record reports the examiner's 
finding of no primary hip disease and no chronic left hip 
disorder.  Previous medical records support this finding.  A 
July 2001 VA treatment record noted the veteran's work-up 
revealed "reasonably normal hips, with no significant 
osteoarthritis or problems in his hips."  The veteran was 
noted to have degenerative joint disease in an April 1999 VA 
treatment record, but the record does not report any x-ray 
results and it appears that the diagnosis was based on the 
veteran's history.  Additionally, a June 2000 x-ray report 
only notes minimal degenerative changes in both hips, 
symmetrical on both sides.  Although some medical records 
indicate complaints of left hip pain, service connection 
generally will not be granted for pain alone; there must be a 
diagnosed or identifiable underlying malady or condition.  
Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  
Although there is an exception to that general rule, the 
exception is not applicable in this case.  See 38 C.F.R. § 
3.317.  As stated above, one of the requirements for an award 
of service connection is that the veteran has medical 
evidence of a current disability.  Because the veteran has 
not been found to have a current disability, service 
connection is denied.  


ORDER

Service connection for a back disability is granted.

Service connection for a left hip disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


